IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,               : No. 107 MM 2019
                                             :
                     Respondent              :
                                             :
                                             :
              v.                             :
                                             :
                                             :
 DANIEL CASEY,                               :
                                             :
                     Petitioner              :


                                          ORDER



PER CURIAM

      AND NOW, this 7th day of January, 2020, the Joint Application for Extraordinary

and Emergency Relief (Including Stay of Proceedings) Pursuant to King’s Bench Power

and/or Plenary Jurisdiction” is DENIED.